By the Court.

Wc do not consider that there is any thing either in the words or the design of the provision of the statute referred to in regard to the jurisdiction of justices of the peace of causes of action arising from contract, or agreement for personal labor, hire or service, to warrant the limited or restricted construction for which the counsel for the defendant below has contended in support of his *100motion for a nonsuit in this case. It is certainly general and hroad enough in the ordinary import of the terms used, to comprehend hath of the parties to such a contract, and we cannot suppose that the legislature intended hy them, to give an action to one of the parties to such a contract without giving it to the other, before one and the same tribunal specially provided and established for the trial of such causes of action in the first instance. The objection that the action, although it was on such a contract and was for a direct breach of it, was not cognizable before a justice of the peace, because it was for unascertained damages purely, of course falls with our ruling on the other point; but as the principle has already been ruled expressly to the contrary in an analogous case under the same section of the statute in this court, we have only to say that it can constitute no legal objection to the maintenance of the action either below, or on appeal to this court. Barr v. Logan, 5 Harr. 12. As to the second objection we also express our dissent because it is clearly the contract or agreement of the defendant herself alone on which she is sued. Her son was at no time a party to it, and therefore there can he no ground or reason for regarding it as an assumption on her part merely to answer for the debt, or default of her son, and who, moreover, was a minor and incapable of binding himself in law hy such a contract. But upon the last ground presented, which is that the suit was prematurely instituted and commenced below before the period of the son’s service as fixed and stipulated-in the agreement had expired, and therefore before any cause of action had, or could have accrued to the plaintiff, we must sustain the motion and direct a judgment of nonsuit to be entered.